In proceedings pursuant to CPLR 5015 and 5240, the People of the State of New York appeal (1) from 16 orders of the Supreme Court, Kings County (Aiello, J.), all dated September 5, 1992, one entered in each proceeding, which granted the motion of International Fidelity Insurance Company, as surety, to remit the forfeiture of bail of its principals and to vacate the judgments entered thereon to preclude enforcement of the judgments, and (2) from so much of 16 orders of the same court, all dated February 9, 1993, one entered in each proceeding, which, upon granting reargument, adhered to its original determinations.
Ordered that the appeals from the orders dated September 5, 1992, are dismissed, as those orders were superseded by the orders dated February 9, 1993, made upon reargument; and it is further,
Ordered that the orders dated February 9, 1993, are affirmed insofar as appealed from; and it is further,
Ordered that the respondent is awarded one bill of costs.
For the reasons stated in Matter of International Fid. Ins. Co. (Bailey) v People (208 AD2d 838 [decided herewith]) the orders dated February 9, 1993, are affirmed. Lawrence, J. P., Pizzuto, Friedmann and Krausman, JJ., concur.